Title: To Benjamin Franklin from Samuel Powel Griffitts, 6 October 1782
From: Griffitts, Samuel Powel
To: Franklin, Benjamin


Honoured Sir,
Lyons October 6th. 1782.
I arrived here Yesterday from Geneva, where I left young Mr. Bache very well the Day before. He, as well as his School-Mate, Mr. Johnnot were very happy to hear from you: They both appear to be contented with their Situation & what is more Monsieur Marignac seems very well satisfied with their Conduct— He treats them as Friends, & they repay him with Respect and Attention— The City is at present very still & free from Disorders.
Mr. Mayo joins with me in Compliments and best Wishes for your Health— We should both be very happy to hear of its being perfectly re-established— With the greatest Respect & Consideration, I remain Your much obliged hble. Servant
Saml. Powel Griffitts
His Excelly. Doctor Franklin
